US. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q Quarterly Report Under the Securities Exchange Act of 1934 For Quarter Ended: September 30, 2010 Commission File Number: 000-53099 INDUSTRY CONCEPT HOLDINGS INC (Exact name of small business issuer as specified in its charter) Colorado 20-8510684 (State of other jurisdiction of incorporation) (IRS Employer ID No.) 4th St. Vernon CA 90058 (Address of principal executive offices) (323) 585-5281 (Issuer’s Telephone Number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes X No . Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x The number of shares of the registrant’s only class of common stock issued and outstanding as of September 30, 2010, was 21,710,000 shares. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) [_] Yes x No TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page No. Item 1. Financial Statements 3 Consolidated Balance Sheets as of September 30, 2010 (unaudited) and December 31, 2009 5 Unaudited Consolidated Statement of Operations for the Three Months and Nine months Ended September 30, 2010 and 2009 6 Unaudited Consolidated Statement of Cash Flows for the Three-Month and Nine Month Periods Ended September 30, 2010 and 2009 8 Notes to Consolidated Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 14 Item 4T. Controls and Procedures. 15 PART II OTHER INFORMATION Item 1. Legal Proceedings. 16 Item 1A. Risk Factors. 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 17 Item 3. Defaults Upon Senior Securities. 17 Item 4. Submission of Matters to a Vote of Security Holders. 17 Item 5. Other Information. 17 Item 6. Exhibits. 18 Signatures 18 - 2 - PART I. ITEM 1. FINANCIAL STATEMENTS Industry Concept Holdings, Inc. And Subsidiary CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Quarter Ended September 30, 2010 - 3 - Industry Concept Holdings, Inc. And Subsidiary Consolidated Financial Statements (Unaudited) TABLE OF CONTENTS Page CONSOLIDATED FINANCIAL STATEMENTS Consolidated balance sheets 5 Consolidated statements of operations 6 Consolidated statements of cash flows 8 Notes to consolidated financial statements 9 - 4 - Industry Concept Holdings, Inc. (formerly Your Way Holding Corp.) Consolidated Balance Sheet Unaudited Audited September 30, 2010 December 31, 2009 ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable - net Employee advances Inventory Total Current Assets Property, Plant, & Equipment Office equipment (net of depreciation) TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Accounts payable $ $ Returns and allowance liability Due to factor Notes payable Discount - convertible note ) - Accrued interest payable Related party advances Taxes payable Total current liabilities Total Liabilities $ $ SHAREHOLDERS' EQUITY Preferred stock, $.10 par value per share; Authorized 1,000,000 Shares; Issued and outstanding -0- shares. - - Common Stock, $.001 per share; Authorized 50,000,000 Shares; Issued and outstanding 22,260,000 and 22,060,000 shares Capital paid in excess of par value (Deficit) accumulated during the development stage ) ) TOTAL SHAREHOLDERS' EQUITY ) ) TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See Accompanying Notes To These Unaudited Financial Statements. - 5 - Industry Concept Holdings, Inc. Unaudited Statement Of Operations 3 Months 3 Months Ended Ended September 30, 2010 September 30, 2009 Revenue: $ $ Cost of goods sold Gross profit ) General & Administrative Expenses Accounting Advertising - Depreciation Legal - General and administrative Rent Taxes - payroll - Total G & A Income (Loss) from operations ) Other (Expenses) interest 0 ) Net (Loss) $ $ ) Basic (Loss) per common share ) Weighted Average Common Shares Outstanding See Accompanying Notes To These Unaudited Financial Statements. - 6 - Industry Concept Holdings, Inc. (formerly Your Way Holding Corp.) Consolidated Statement of Operations Unaudited Unaudited 9 Months 9 Months Ended Ended September 30, 2010 September 30, 2009 Revenue: (net) $ $ Cost of goods sold Gross profit ) Operating expenses: Accounting Advertising Depreciation Legal General and administrative Rent Taxes - payroll - Total G & A Income (Loss) from operations ) ) Other income (expense) - 3 Interest and accretion (expense) ) ) Other income (expense) ) ) Net (Loss) $ ) $ ) Basic (Loss) per common share ) ) Weighted Average Common Shares Outstanding See Accompanying Notes To These Unaudited Financial Statements. - 7 - Industry Concept Holdings, Inc. (A Development Stage Company) Consolidated Statement of Cash Flows Unaudited Unaudited 9 Months 9 Months Ended Ended September 30, 2010 September 30, 2009 Net (Loss) $ ) $ ) Adjustments to reconcile decrease in net assets to net cash provided by operating activities: Depreciation Stock issued for services - (Increase) Decrease in accounts receivable ) (Increase) Decrease in other receivables - ) Decrease in deposits - - (Increase) Decrease in inventory ) Increase (Decrease) in accounts payable Increase inreturns & alloawance liability ) Increase (Decrease) in due to factorer Increase (decrease) in other accrued liabilities - Compensatory note issuance - Note discount accretion - Increase in interest payable Increase in Bank overdraft - Net cash (used) in operation activities ) ) Cash flows from investing activities: Purchase equipment ) - Net cash (used) in investing activities ) - Cash flows from financing activities: Additional capital paid in - ) Advances to related & entities Advances from related parties - Net cash provided from financing activities ) Net increase in cash ) ) Cash at beginning of period Cash at end of period $ $
